DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1, 8, and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11176746. 

9.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

10.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

11.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Table 1
Instant Application, 17/492392
Patent, 11176746

Claim 1. A mobile device, comprising: 

a) an image sensor configured to capture first image content as the first image content is being displayed by a display device, the first image content including a first image content frame being displayed at a first frame rate that is not perceivable to a human eye; and







b)   identify a first plurality of points of a tracking pattern feature of a tracking pattern and a second plurality of points within the first image content frame that match the first plurality of points of the tracking pattern feature, determine a first plurality of relative distances between the first plurality of points and a second plurality of relative distances between the second plurality of points, compute a relative position or a relative orientation of the mobile device in relation to the display device based upon a comparison between the first plurality of relative distances and the second plurality of relative distances,

e) render a graphical element associated with the tracking pattern onto the first image content based on the relative position or the relative orientation to provide second image content; and 

f) a display output configured to display the second image content.
Claim 1.A system, comprising: 

a) a display configured to display first image content, the first image content including a first image content frame and a second image content frame,( the first image content frame being displayed at a first frame rate that is perceivable to a human eye) and the second image content frame being displayed at a second frame rate that is not perceivable to the human eye; and

 b) a device configured to: analyze the second image content frame as the second image content frame is being displayed by the display to identify at least one tracking pattern embedded in the second image content frame and a relative position of the at least one tracking pattern relative to the device or a relative orientation of the at least one tracking pattern relative to the device, 




e) retrieve second image content based on the at least one tracking pattern and the relative position or the relative orientation, and 


f) display the second image content.






12.	Regarding claim 1 ( and similar claims  8, and 14)  of the instant application, 17/492392, the first row of Table 1 above shows that the claim maps to the claim 1 from the Patent 11176746 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter

13. 	No prior art has been found to reject the claims as presented. Therefore, Claims 1, 8, and 14 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed. 
14.	Dependent claims 2-7, 9-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619